IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 

In re: TRANSPERFECT GLOBAL, INC. C.A. No. 9700-CB

 

ELIZABETH ELTING,
Petitioner,

Vv. C.A. No. 10449-CB

PHILIP R. SHAWE and SHIRLEY SHAWE,
Respondents,

and

TRANSPERFECT GLOBAL, INC.,
Nominal Party.

New Nowe ee ne Nee ee ee ee ee” ee ee ee’ ee ee Ne

 

ORDER RESOLVING FEE OBJECTIONS
AND RELATED MOTIONS

IT IS HEREBY ORDERED, this 30" day of April, 2021, for the reasons
explained in the memorandum opinion issued today, and using the definitions set
forth therein, that:

1. The contempt motion (Dkt. 1448) is DENIED.

Dy, The preclusion motion (Dkts. 1469, 1470) is DENIED.

3. The bad faith motion (Dkt. 1589) is DENIED.

4. The fee objections (Dkts. 1429, 1571, 1573) are SUSTAINED IN

PART and OVERRULED IN PART. Payment shall be made to Pincus as the former
Custodian of TPG within five (5) business days as follows: $1,148,291 from TPG
and Shawe; $1,907,039 from TPG; and $186,921 from the Escrow.

5. The fee petition process set forth in the Second Order Concerning
Custodian’s Motion for Civil Contempt (Dkt. 1399), as modified on January 13,
2021 (Dkt. 1559), shall continue in effect and govern any future fee petitions with
the following amendment:

(a) Any petition Pincus intends to make for fees and expenses

incurred in February 2021 and/or March 2021 shall be filed by May 15, 2021.

The court will decide any such petitions together with the petition filed on
February 22, 2021 (Dkt. 1582).

(b) Going forward, Pincus shall submit any fee petitions to the court
on a quarterly basis within fifteen (15) business days following the end of the
quarter in which such fees and expenses were incurred.

6. There being no just reason for delay, final judgment is entered under
Court of Chancery Rule 54(b) with respect to the contempt motion, the preclusion

motion, the bad faith motion, and the objections.

 

J Chgfcellor